UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-15250 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 BANCO BRADESCO S.A. (Exact name of Registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Federative Republic of Brazil (Jurisdiction of incorporation or organization) Cidade de Deus S/N - Vila Yara - 06029-900 - Osasco - SP, Brazil (Address of principal executive offices) Luiz Carlos Angelotti (Managing Officer and Investor Relations Officer), E-mail: 4000.luiz@bradesco.com.br Telephone: +55 11 3684-4011 Cidade de Deus S/N - Vila Yara, 06029-900 - Osasco - SP, Brazil (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, or ADSs (evidenced by American New York Stock Exchange Depositary Receipts, or ADRs), each representing 1 preferred share Preferred Shares New York Stock Exchange* American Depositary Shares, or ADSs (evidenced by American New York Stock Exchange Depositary Receipts, or ADRs), each representing 1 common share Common Shares New York Stock Exchange* * Not for trading, but only in connection with the registration of ADSs pursuant to the requirements of the SEC. Securities registered or to be registered pursuant to Section 12(g) of the Act: None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None. Number of outstanding shares of each of the issuer's classes of capital or common stock as of December 31, 2011: 1,909,910,390 Common Shares, without par value 1,907,930,791 Preferred Shares, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yes ¨ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board x Other ¨ If " Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ¨ Item 17 x Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Form 20-F Table of Contents PRESENTATION OF FINANCIAL AND OTHER INFORMATION 4 FORWARD‑LOOKING STATEMENTS 6 PARTI 7 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 7 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE . 7 ITEM 3. KEY INFORMATION 7 3.A. Selected Financial Data 7 3.B. Capitalization and Indebtedness 11 3.C. Reasons for the Offer and Use of Proceeds 11 3.D. Risk Factors 11 ITEM 4. INFORMATION ON THE COMPANY 22 4.A. History, Development of the Company and Business Strategy 22 4.B. Business Overview 27 4.C. Organizational Structure 4.D. Property, Plants and Equipment ITEM 4A. UNRESOLVED STAFF COMMENTS ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 5.A. Operating Results 5.B. Liquidity and Capital Resources 5.C. Research and Development, Patents and Licenses 5.D. Trend Information 5.E. Off-balance sheet arrangements 5.F. Tabular Disclosure of Contractual Obligations ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 6.A. Board of Directors and Board of Executive Officers 6.B. Compensation 6.C. Board Practices 6.D. Employees 6.E. Share Ownership ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 7.A. Major Shareholders 7.B. Related Party Transactions 7.C. Interests of Experts and Counsel ITEM 8. FINANCIAL INFORMATION 8.A. Consolidated Statements and other Financial Information 8.B. Significant Changes ITEM 9. THE OFFER AND LISTING 9.A. Offer and Listing Details 9.B. Plan of Distribution 2 Form 20-F – December 2011 9.C. Markets 185 9.D. Selling Shareholders 186 9.E. Dilution 186 9.F. Expenses of the Issue 186 ITEM 10. ADDITIONAL INFORMATION 10.A. Share Capital 186 10.B. Memorandum and Articles of Incorporation 186 10.C. Material contracts 194 10.D. Exchange controls 194 10.E. Taxation 195 10.F. Dividends and Paying Agents 202 10.G. Statement by Experts 202 10.H. Documents on Display 203 10.I. Subsidiary Information 203 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 12.A. Debt Securities 206 12.B. Warrants and Rights 207 12.C. Other Securities 207 12.D. American Depositary Shares 207 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 207 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 207 ITEM 15. CONTROLS AND PROCEDURES 207 ITEM 16. [RESERVED] 208 16.A. Audit Committee Financial Expert 208 16.B. Code of Ethics 209 16.C. Principal Accountant Fees and Services 209 16.D. Exemptions from the listing standards for Audit Committees 210 16.E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 210 16.F. Change in Registrant's Certifying Accountant 210 16.G. Corporate Governance PART III ITEM 17. FINANCIAL STATEMENTS 214 ITEM 18. FINANCIAL STATEMENTS 214 ITEM 19. EXHIBITS 214 3 Form 20-F – December 2011 table of contents Form 20-F PRESENTATION OF FINANCIAL AND OTHER INFORMATION In this annual report, the terms "Bradesco," the "Company," the "Organization," the "Bank," "we" or "us" refer to Banco Bradesco S.A., a sociedade anônima organized under the laws of Brazil and, unless the context otherwise requires, its consolidated subsidiaries. We are a full-service financial institution providing, directly or through our subsidiaries, a full range of banking, financial, purchasing consortium management, asset management, insurance, investment banking, pension plan (or pension) and capitalization bond services for all segments of the Brazilian market. Our operations are based primarily in Brazil. All references herein to " real ," " reais " or "R$" are to the Brazilian real, the official currency of Brazil. References herein to "U.S. dollars," "dollar" and "US$" are to United States dollars, the official currency of the United States of America (“USA”). Our audited consolidated financial statements as of and for the years ended December 31, 2011, 2010 and 2009, with the corresponding notes, are included under "Item 18. Financial Statements" of this annual report and were prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board or "IASB" (referred to as "IFRS"). This is the first time Bradesco is filing consolidated financial statements with the United States Securities and Exchange Commission, or “SEC” using IFRS as issued by the IASB. Until December 31, 2010, our consolidated financial statements were prepared in accordance with the United States generally accepted accounting principles or "U.S. GAAP." U.
